Citation Nr: 1302653	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-38 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Reopening of service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for actinic keratoses.

4.  Entitlement to service connection for chronic fatigue syndrome (CFS).

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty for training from January to May 1972, on active duty from November 1990 to June 1991, and from October 2007 to February 2008, with additional service in the Arkansas Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in Cleveland, Ohio, which reopened the hearing loss claim and denied all of the claims on the merits.  The January 2009 rating decision was on brokerage for the Little Rock RO which retains original jurisdiction of this appeal.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Regardless of the RO's decision to reopen service connection for bilateral hearing loss, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995).  

The issues of service connection for bilateral hearing loss, tinnitus, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  An unappealed February 1992 RO rating decision, of which the Veteran was notified in February 1992, denied his claim for service connection for bilateral hearing loss.

2.  Additional evidence received since the February 1992 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim for service connection for bilateral hearing loss.

3.  The additional evidence received since the February 1992 rating decision contains new service department records which are not relevant to the reasons for the prior final denial of the bilateral hearing loss claim and which do not raise the possibility of substantiating the claim for service connection for bilateral hearing loss.

4.  The Veteran has a chronic skin disability of actinic keratoses which has been present since service.

5.  The Veteran does not have CFS.  

6.  The Veteran does not have a qualifying chronic disability characterized by chronic fatigue, including resulting from an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The February 1992 rating decision, denying the claim of service connection for bilateral hearing loss, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been received to reopen service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).
3.  Resolving reasonable doubt in the Veteran's favor, actinic keratoses were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

4.  The criteria for CFS, including as a qualifying chronic disability that includes undiagnosed illnesses, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Because the determination below constitutes a grant of reopening of service connection for bilateral hearing loss and of service connection for actinic keratoses, there is no reason to further discuss the impact of the duties to notify and assist on those particular issues.  The only issue which the Board has denied is service connection for CFS; thus, the Board will proceed to review compliance with the duties to notify and assist for that claim only.

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Prior to initial adjudication of the Veteran's claim for service connection for CFS, an August 2008 letter fully satisfied the Veterans Claims Assistance Act (VCAA) duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The letter also provided notice that certain disabilities may be awarded service connection on presumptive bases which is discussed further below.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The RO misplaced the Veteran's service treatment records during the course of this appeal.  A set of records covering the Veteran's November 1990 to June 1991 and October 2007 to February 2008 were lost.  The RO notified the Veteran of the loss of the records in November 2008, and obtained new copies of his service treatment records both from him and from his National Guard unit, the custodian of his records from which he had recently been separated.  The RO satisfied the duty to assist in attempting to recover lost records.  See 38 C.F.R. § 3.159(e).  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  The Veteran was afforded a July 2010 medical examination to obtain an opinion as to whether he has CFS or a qualifying chronic disability characterized by chronic fatigue.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached; therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

Reopening Service Connection for Bilateral Hearing Loss

The Veteran filed a previous claim for service connection for bilateral hearing loss, which was denied in a February 1992 rating decision.  The Veteran was notified of the decision and was provided notice of his procedural and appellate rights in that same month.  The Veteran did not respond within one year.  The February 1992 decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's previous claim for service connection for bilateral hearing loss was denied because preexisting hearing loss was noted during a February 1989 physical examination for the National Guard.  Prior audiometric testing, most recently in 1985, had revealed normal puretone threshold scores.  The Veteran was given a permanent profile in September 1989.  He was ordered to active duty in November 1990 and separated in June 1991.  Audiometric testing in April, May, and August 1991 showed puretone threshold scores which were better than the February 1989 test scores.  The RO found that the Veteran's bilateral hearing loss preexisted the 1990 to 1991 service period and was not aggravated by that service period.  To reopen the claim, new evidence tending to show that the Veteran's bilateral hearing loss was incurred in or aggravated during a period of qualifying service must be received.

Since that time, the Veteran had additional National Guard service and another period of active service from October 2007 to February 2008.  In an August 2008 statement, he indicated that his duties required that he work next to generators and artillery firing which added to his hearing loss and ringing in his ears.  

After reviewing the evidence, the Board finds that the Veteran's additional statements are enough to constitute new and material evidence to reopen the claim.   The Veteran had additional service and alleges that the additional noise exposure aggravated his hearing loss.  The Veteran is competent to report his experiences, including loud noise exposure during service and symptoms of hearing loss experienced at any time, including during service.  In reopening, credibility is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the additional evidence addresses an element of the claim which was the basis of the previous denial, namely, whether bilateral hearing loss was incurred in or aggravated during a period of qualifying service.  The additional statements of noise exposure and worsening of hearing during service, when presumed to be credible, are supportive of the claim, and raise a reasonable possibility of substantiating the claim.  The Board finds that this evidence is new and material to warrant reopening of service connection for bilateral hearing loss.  See 38 C.F.R. 
§ 3.156(a).

The Board notes that additional service department records were received during the course of this appeal.  Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated and the claim will be addressed de novo.  The Board emphasizes that the mere submission of additional service department records does not require reconsideration.  In this case, the service department records newly received do not address whether the Veteran's bilateral hearing loss or tinnitus were incurred or aggravated during his prior periods of service.  The records do contain 1995 and 1996 periodic evaluations and a 2007 retention evaluation as to whether the Veteran could remain in the National Guard despite the presence of his bilateral hearing loss disability.  As a result, they do not address the grounds of the prior final denial and are not material.  The Board concludes that reconsideration is not warranted.  See 38 C.F.R. § 3.156(c).

In sum, the Board finds that new and material evidence has been received but not in the form of service department records.  The Board concludes that reopening, but not reconsideration, of the claim for service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.156(a), (c).  The reopened claim for service connection for bilateral hearing loss is discussed further in the Remand section below.  

Service Connection - Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112 , 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309.

Service Connection for Actinic Keratoses

The Veteran filed an August 2008 claim for service connection for a skin disorder in which he stated that he had skin problems which had been removed yearly since his return from the Persian Gulf War in 1991.  

The Veteran is generally competent to report disorders observable through the five senses and skin disorders in particular.  See Jandreau.  The Veteran's private treatment records show that he has a current diagnosis of actinic keratoses.  The Board finds that the Veteran has a present disability of recurrent actinic keratoses.  

The Veteran has reported having these symptoms since his return from the Persian Gulf in 1991.  The Board notes that the Veteran returned from the Gulf in April but was not separated until June 1991.  There was time for him to develop symptoms after his return and while still on active duty.  Furthermore, the Veteran is competent to report the presence of a skin disorder such as actinic keratoses during service.  

The Veteran's service treatment records do not show the presence of actinic keratoses in or prior to the November 1990 to April 1991 service period.  The Veteran completed an April 1991 report of medical history on which he denied skin disorders.  The Veteran was evaluated at April and May 1991 Southwest Asia demobilization/redeployment medical evaluations in which he denied rash, skin infection, and sores.  He was found to have a burn scar of the left shoulder on physical examination in 1981 and a burn scar of the left anterior axilla in 1985 and 1989.  The Veteran reported treatment for skin lesions only once in a November 1996 report of medical history for periodic physical examination for National Guard service.  No skin lesions were found at the clinical examination of the same date.  

The Veteran's private treatment records show something quite different.  He was initially treated in November 1991 for an actinic keratosis on the left side of his face which had been present for one month.  He had two seborrheic keratoses and a skin tag removed from his head and neck in July 1993.  In September 1998, he was found to have multiple actinic keratoses of the forehead, head, face, and shoulders.  The records from Dr. Y. show 2006 and 2007 diagnoses of actinic keratoses.  

The Veteran was seen in September 2008 for a VA examination.  The report indicates a prior history that the Veteran began having lesions after his return from the Persian Gulf War.  He gave a history of seeing a dermatologist regularly to have the keratoses frozen off.  No medical opinion was requested by the RO and none was provided in the examination report.  

The Board finds the evidence regarding continuity of symptomatology since service is in equipoise.  The Veteran's statement that his skin disorder during service is competent evidence of chronicity of symptoms since service.  The private treatment records show that he had the recurrent disability despite not reporting it during service examinations.  When a chronic disease is identified in service and at any time after service, service connection will be granted without the need for nexus evidence.  38 C.F.R. § 3.303(b); Groves v. Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008).  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for actinic keratoses.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


Service Connection for CFS

In an August 2008 statement, the Veteran reported that he had CFS after returning from the Persian Gulf in 1991 and that the fatigue has continued through to the present.  

The specific dates encompassing the "periods of war" are set by statute, to include the Persian Gulf War beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law. 38 U.S.C.A. § 101(33) ; 38 C.F.R. § 3.3(i) . 

Service connection may also be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness. 

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.  The Veteran does not allege and the record does not suggest that he has any of the listed diseases.  

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

The Veteran's CFS claim can be considered on several legal theories.  First, service connection could be established on a direct basis under 38 U.S.C.A. § 1110 based upon a current disability as first manifesting during service.  Second, under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 3.317(a)(2)(i), "Qualifying chronic disability" includes: (a) an undiagnosed illness; (b) a "medically unexplained chronic multisymptom illness" (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 3.317(a)(2).

For VA purposes, a diagnosis of CFS requires: (1) the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least 6 months, and (2) the exclusion, by history, physical examinations, and laboratory tests, of all other clinical conditions that may produce similar symptoms, and (3) 6 or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a. 

The Veteran underwent two VA examinations relevant to this claim.  At the September 2008 VA examination, the Veteran complained of fatigue when sitting or inactive.  He reported some improvement with vitamins.  The Veteran denied swollen, stiff or painful joints, mouth ulcers, digestive, lymphatic and blood, genitourinary, cardiac, respiratory, neurologic and psychiatric, eye, ear, and pain symptoms.  The Veteran had no weight change and no findings of malnutrition, Asiatic cholera, leishmaniasis, leprosy, malaria, avitaminosis, beriberi, pellagra, brucellosis, meliodosis, Lyme disease, systemic lupus erythematosus, lymphatic filariasis, bartonellosis, rheumatic fever, syphilis, tuberculosis, scrub typhus or non specified parasitic disease.  The examiner indicated that the diagnosis was chronic fatigue.  

The Board finds that the September 2008 VA examination report is not adequate for ratings purposes.  The report does not indicate that the Veteran had at least six of the ten listed signs and symptoms.  At best, the Veteran had complaints of fatigue and a reported history of onset after his service in the Persian Gulf.  At the same time, the VA examination does not specifically state that the ten symptoms were considered.  The Board finds that this examination report does not contain the necessary findings to support a diagnosis of CFS.  Moreover, the examination report did not specifically diagnose CFS.  

The Veteran was seen for another VA examination in July 2010.  The Veteran provided a different description of his symptoms at that time.  The Veteran reported fatigue lasting 24 hours or more after exercise, restricting activity by 10 percent.  The examiner indicated that the restricted activities were decreased exercise.  The Veteran also reported migratory joint pains, sleep disturbance, an inability to concentrate and headaches.  The Veteran did not have pharyngitis, cervical lymphadenopathy, axillary lymphadenopathy, or other significant abnormal physical findings.  The Veteran described headaches, but the notation indicates that these were consistent with headaches he had prior to the supposed onset of CFS.  The examiner concluded that the Veteran did not have CFS.  The examiner stated that the Veteran had complaints of fatigue consistent with his age and current activity level.  

The Veteran reported receiving treatment from a Dr. M., a private doctor, for CFS during a February 1995 periodic physical examination for the National Guard.  The examiner did not diagnose CFS at that time.  Records from Dr. M. covering the 1991 to 1994 period do not show a diagnosis or treatment for CFS.  

The Board finds that the Veteran has not been diagnosed with CFS in accordance with 38 C.F.R. § 4.88a.  The September 2008 VA examination report does not state that he has CFS, but has chronic fatigue instead.  The necessary signs and symptoms were not found on exam or by history at that time.  The July 2010 VA examination report found that the fatigue reduced his activity by 10 percent rather than the greater than 50 percent required for a CFS diagnosis under 38 C.F.R. § 4.88a.  The examiner declined to diagnose CFS.  

The Board has considered the Veteran's allegations that he has chronic fatigue syndrome.  The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board considers the diagnosis of CFS to be beyond a lay observer's capability.  

The Veteran stated that he has been diagnosed with CFS by a medical professional in 1995.  Review of his private treatment records does not reveal any competent diagnosis of CFS.  That diagnosis also occurred at least thirteen years before the Veteran's claim was filed.  It is not clear from the record whether the Veteran met the VA criteria for CFS at that time or whether his condition improved prior to the filing of the instant claim.  The Board finds that the 2010 examination report greatly outweighs the distant diagnosis of CFS.  The Board finds that the preponderance of the evidence shows that the Veteran does not have chronic fatigue syndrome for VA purposes.  

The Veteran's service connection claim for CFS cannot be granted if there is no qualifying current CFS disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Regarding whether any other underlying symptoms, such as fatigue or inability to concentrate, of the claimed CFS disability could be service connected as a qualifying chronic disability due to an undiagnosed illness that is not attributable to any known clinical diagnosis or as a "medically unexplained chronic multisymptom illness" that is defined by a cluster of signs or symptoms pursuant to 38 C.F.R. 
§ 3.317, the July 2010 VA examiner opined that the Veteran's symptoms are attributable to his age and current activity.  Although the Veteran is competent to report his experiences, he is not competent to provide an assessment that his symptoms are unusual or represent some form of illness.  The July 2010 VA opinion considered the Veteran's experiences and found them to be the result of age and current activity level.  This is the only competent evidence on point; thus, no competent evidence of record shows that the Veteran has any qualifying chronic disability that has not been attributed to a known condition with objective indications that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification or as a "medically unexplained chronic multisymptom illness" that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a).  

For these reasons, presumptive service connection for underlying symptoms of a claimed CFS disability due to an undiagnosed illness or as a "medically unexplained chronic multisymptom illness" is not warranted.  See id.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for CFS.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Reopening of service connection for bilateral hearing loss is granted.

Service connection for actinic keratoses is granted.

Service connection for CFS, to include as a qualifying chronic disability characterized by chronic fatigue, is denied.



REMAND

The Board must remand the Veteran's service connection for hearing loss, tinnitus, and left knee disability claims for adequate VA examinations.  

Service Connection for Hearing Loss and Tinnitus

The Veteran was seen for a September 2008 VA examination in connection with the hearing loss and tinnitus claims.  The examination report states that no periodic examination reports were available after 1991.  Review of the record reveals 1995 and 1996 reports and a 2007 retention evaluation for hearing loss.  The Board finds that the VA examiner's review of the record was inadequate.  The September 2008 VA examiner also erred in limiting consideration of noise exposure only to the periods of active service in 1990 to 1991 and 2007 to 2008.  The Veteran has reported duties in an artillery unit for many years, including prior to 1989 and after 1991.  Depending on the circumstances, excessive noise exposure during National Guard training such as active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) may also be qualifying for service connection purposes.  See 38 C.F.R. § 3.6(c), (d) (2012).  Any such excessive noise should be considered by the examiner.  

The VA audiology examiner cannot be expected to interpret the personnel records and know which National Guard service dates are qualifying ACDUTRA or INACDUTRA periods.  The RO/AMC should prepare a memorandum to identify those dates of qualifying ACDUTRA and INACDUTRA periods to assist the examiner.

Service Connection for a Left Knee Disability

In the Veteran's May 2008 claim for service connection for a left knee disability, he asserted that a left knee disability began during service in November 2007 after being called to active duty when he tore his left knee anterior cruciate ligament (ACL).  

The Veteran's service treatment records show a June 1976 periodic physical evaluation for the National Guard.  In his report of medical history, he reported that he pulled a knee ligament in March 1976.  In September 2002, he was evaluated by Dr. A.  He complained of left knee pain and soreness while preparing for a training test for the National Guard the next month.  He gave a history of a valgus injury to the knee 25 years prior when he was on crutches for approximately three weeks.  He did well until April 2002 when he had knee pain medially, catching, and an inability to run.  Following an MRI, the Veteran was found to have a complex tear of the medial meniscus and a possible ACL sprain or tear.  The Veteran underwent a left knee arthroscopy in November 2002.  He had a medial meniscectomy and an ACL tear was discovered during the surgery.  He elected to treat the ACL tear nonoperatively.  The National Guard treatment records show that he was placed on a profile in 2002 and 2003 so that he would not be required to run.  The Veteran also twisted his left knee stepping into a hole while running in March 2004 while on drill.

The Veteran entered active duty in October 2007.  His service treatment records show that he suffered a significant knee pain in November 2007 while running in full battle dress uniform.  He received extensive treatment and was diagnosed with a complete tear of the ACL, fibrillar tears of the medial and lateral menisci, and chondromalacia patella.  He underwent reconstruction surgery in January 2008 with physical therapy until May 2008.

The Veteran was seen for a September 2008 VA examination.  The claims file was not provided and a medical opinion was not offered. 

He was seen again for a VA examination in July 2010.  The examination report indicates that the left ACL tear had its onset in 1996.  The opinion is restricted to the left ACL tear only.  The Board notes that the ACL tear is not the only left knee disability shown on the record and that the examiner misread the date of onset for the ACL tear.  The Board remands for an adequate VA examination and opinion which addresses all of the left knee disabilities on record on a correct factual basis.  


Accordingly, the issues of service connection for hearing loss, tinnitus, and a left knee disability are REMANDED for the following action:

1.  The RO/AMC should then attempt to verify the dates of the Veteran's service in the Arkansas Army National Guard, to include all of the periods of ACDUTRA and INACDUTRA.  If such verification of National Guard, ACDUTRA, or INACDUTRA service is unobtainable, a negative reply should be noted in writing and associated with the claims file.

2.  The RO/AMC should prepare a memorandum for the claims file which identifies all periods of National Guard service which may be qualifying for service connection purposes, whether ACDUTRA or INACDUTRA.

3.  Schedule the Veteran for an appropriate VA examination to assist in determining the etiology of any left knee disorder, to include semilunar cartilage and chondromalacia patella.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to answer the following questions and offer the following opinions: 

a.  Are any of the current left knee disabilities as likely as not causally related to an in-service 2004 left knee injury?

b.   Are any of the current left knee disabilities as likely as not causally related to an in-service 2007 left knee injury?


c.  Are any of the current left knee disabilities as likely as not aggravated (permanently worsened in severity beyond a normal progression) by in-service 2004 left knee injury? 

d.  Are any of the current left knee disabilities as likely as not aggravated (permanently worsened in severity beyond a normal progression) by in-service 2007 left knee injury? 

4.  Schedule the Veteran for an appropriate VA audiology examination to assist in determining the etiology and nature of his bilateral hearing loss and tinnitus.  Based on a review of the relevant documents in the claims file, the Veteran's history, and the clinical findings of the examination, the examiner is requested to answer the following questions and offer the following opinions: 

a.  Is it at least as likely as not that the Veteran's hearing loss is etiologically related to the in-service noise exposure that includes service in an artillery unit based on active duty and any qualifying periods of National Guard service from 1972 to 1989 and from 1991 to 2007?  

b.  Is it at least as likely as not that the Veteran's tinnitus is etiologically related to the in-service noise exposure that includes service in an artillery unit based on active duty and any qualifying periods of National Guard service from 1972 to 1989 and from 1991 to 2007?  

c.  Is it as likely as not that the Veteran's hearing loss has been aggravated (permanently worsened in severity beyond a normal progression) by in-service noise exposure that includes service in an artillery unit based on active duty and any qualifying periods of National Guard service from 1972 to 1989 and from 1991 to 2007? 

d.  Is it as likely as not that the Veteran's tinnitus has been aggravated (permanently worsened in severity beyond a normal progression) by in-service noise exposure that includes service in an artillery unit based on active duty and any qualifying periods of National Guard service from 1972 to 1989 and from 1991 to 2007?  

All indicated studies should be conducted, and the results reviewed before the final opinion.  The relevant documents in the claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE should be printed and associated with the paper claims file so they can be available to the examiner for review.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The examiners should provide a rationale for any opinion provided.

4.  Then, the RO/AMC should readjudicate the claims for service connection for hearing loss, tinnitus, and a left knee disability on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The Veteran is also advised that failure to report for any scheduled examination may result in the denial of the claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


